*585Dissenting Opinion by
Rhodes, P. J.:
The Pennsylvania Public Utility Commission in this instance has relinquished jurisdiction over a matter clearly within its statutory duty to regulate. In my opinion the affirmance of that action by the majority of this Court disregards the obvious policy, purpose, and provisions of the Public Utility Law, and permits the Bell Telephone Company of Pennsylvania to render a substantial utility service to the public without restraint. Accordingly, I am obliged to dissent.
It is undisputed that the commission has jurisdiction over the rates charged subscribers for telephone service, which includes the service of listing the subscriber’s name in both the alphabetical and classified directories. It is also admitted that the commission has jurisdiction over the rates charged subscribers for the listings of additional names in the alphabetical directory. To say therefore that the commission does not have jurisdiction over the rates charged subscribers for additional listings in the classified directory is to draw a distinction without a difference. If, as the majority opinion recognizes, both the listing of the subscriber’s name in the classified directory and the listing of additional names in the alphabetical directory are public services within the purview of the Public Utility Law, it follows that the listing of additional names in the classified directory is a public service. To conclude that additional listings in the classified directory are not matters of public service because they are founded in private contract is to assume the very point in issue. Admittedly the mere designation of the contract between the utility and the patron, or the name given the application for service, as in this case an “application for advertising,” does not control the question of public service. If it did, it would supply a ready subterfuge to avoid regulation.
*586I disagree further with the analogy drawn by the majority between the classified directory and the competitive sale of appliances by utilities. There is little or no similarity. The classified directory is virtually a non-competitive service solicited from, and provided essentially to, users of telephone service; in many instances the alphabetical and classified directories are inseparably bound together in the same volume. Other business and professional directories are compiled, and the listings solicited, under circumstances far different from those which prevail in the case of the classified telephone directory.
It is also apparent that the complaint in this proceeding does not involve a matter which is de minimis. The gross revenue of the Bell Telephone Company from the classified directory amounted to over seventeen million dollars for the year 1956, approximately five hundred ten thousand dollars of which was derived from plain type extra listings.
It is illogical and inconsistent to conclude otherwise than that the listing of additional names in the classified directory at the request of telephone subscribers is a matter within the regulatory jurisdiction of the commission.
I would reverse the order of the commission dismissing the complaint for lack of jurisdiction, and remand the record to the commission for appropriate action.
Ervin, J., joins in this dissent.